125 F.3d 857
80 A.F.T.R.2d 97-6802, 97-2 USTC  P 50,808
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CITY METALS & SALVAGE, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70725.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 15, 1997**Filed Sept. 30, 1997.

Appeal from a Decision of the United States Tax Court
Before:  KOZINSKI, MAYER*** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
City Metals claims it entered into the settlement agreement believing that the accumulated earnings tax issue would not be relitigated.  Because the IRS never believed that the settlement agreement would reach into future years, this mistake was, at most, a unilateral mistake of fact.


3
Only a unilateral mistake which leads to an unconscionable or oppressive result might warrant rescission of the settlement agreement.  See Korangy v. Commissioner, 893 F.2d 69, 72 (4th Cir.1990).  City Metals was holding earnings subject to the accumulated earnings tax, and it settled with the IRS for tax years 1989-91.  The obligation to pay a properly assessed accumulated earnings tax is ongoing, not a one-time event, and the IRS properly sought to enforce the tax again in subsequent years.  The IRS's actions did not render the settlement oppressive, and enforcement is, therefore, appropriate.  Absent a more compelling proffer, the Tax Court was correct to dispose of the motion to rescind the settlement without an evidentiary hearing.  Korangy, 893 F.2d at 72.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable H. Robert Mayer, United States Court of Appeals for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3